By the Court,

Cole, J.
It appears to us that the decree of the Circuit Court in this case was correct, and must be affirmed. It is too well settled to need the citation of authorities, that where a party has a complete and adequate remedy at law, a bill in equity will not lie. Such appears to be this case. If the complainant owned the wheat in controversy, there was no difficulty whatever in his recovering it'in an action of replevin, or the *399value of it in action of trover. An attempt was made to sustain the hill on the ground that it was necessary to restrain vexatious and oppressive litigation, and prevent a multiplicity of suits. And although there is an allegation in the bill that McKee had threatened to commence suits daily against the complainant if he attempted to go on and harvest the wheat, yet there is no proof in the case to sustain this allegation.
The decree,, therefore, of the Circuit Court, is affirmed with costs.